

Exhibit 10.1


FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”) dated as of May 29, 2020, by and among NATIONAL RETAIL
PROPERTIES, INC., a corporation formed under the laws of the State of Maryland
(the “Borrower”), each of the Lenders party hereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (together with its successors and
assigns, the “Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Amended and Restated Credit Agreement
dated as of May 25, 2011, as amended by that First Amendment dated as of October
31, 2012, as further amended by that Second Amendment dated as of October 27,
2014, and as further amended by that Third Amendment dated as of October 25,
2017 (as so amended and as in effect immediately prior to the effectiveness of
this Amendment, the “Credit Agreement”); and


WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
desire to amend certain provisions of the Credit Agreement on the terms and
conditions contained herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Specific Amendments to Credit Agreement. The parties hereto agree
that the Credit Agreement is amended as follows:


(a) The Credit Agreement is amended by restating the definitions of
“Anti-Corruption Laws”, “Bail-In Action”, “Bail-In Legislation”, “Real Property
Value”, “Sanctioned Country”, “Sanctioned Person”, “Sanctions”, and “Write-Down
and Conversion Powers” contained in Section 1.1. thereof in their entirety as
follows:


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the United States
Foreign Corrupt Practices Act of 1977 and the rules and regulations thereunder
and the U.K. Bribery Act 2010 and the rules and regulations thereunder.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament of
the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).


“Real Property Value” means (i) with respect to Properties owned by the Borrower
or any of its Subsidiaries for the entire four consecutive fiscal quarter period




[Signatures Continued on Next Page]


--------------------------------------------------------------------------------



most recently ended, Net Operating Income for all such Properties for such
period divided by the applicable Capitalization Rate and (ii) with respect to
Properties (other than Properties that are developed but that are unleased and
vacant, and undeveloped land) acquired during the four fiscal quarter period
most recently ended, the purchase price paid by the Borrower or any Subsidiary
(less any amounts paid to the Borrower or such Subsidiary as a purchase price
adjustment, held in escrow, retained as a contingency reserve, or in connection
with other similar arrangements) for such Property.


“Sanctioned Country” means at any time, a country, region or territory which is
itself (or whose government is) the subject or target of any Sanctions
(including, as of the Fourth Amendment Effective Date, Cuba, Iran, North Korea,
Syria and Crimea).


“Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-
related list of designated Persons maintained by OFAC (including OFAC’s
Specially Designated Nationals and Blocked Persons List and OFAC’s Consolidated
Non-SDN List), the U.S. Department of State, the United Nations Security
Council, the European Union, any European member state, Her Majesty’s Treasury,
or other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by, or
acting or purporting to act for or on behalf of, directly or indirectly, any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Person(s) or (d) any Person otherwise a target of
Sanctions, including vessels and aircraft, that are designated under any
Sanctions program.


“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and restrictions and
anti-terrorism laws, including but not limited to those imposed, administered or
enforced from time to time by the U.S. government (including those administered
by OFAC or the U.S. Department of State), the United Nations Security Council,
the European Union, any European member state, Her Majesty’s Treasury, or other
relevant sanctions authority in any jurisdiction in which (a) the Borrower or
any of its Subsidiaries or Affiliates is located or conducts business, (b) in
which any of the proceeds of the Loans will be used, or (c) from which repayment
of the Loans will be derived.


“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of such Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


(b) The Credit Agreement is further amended by adding the following definitions
of “Affected Financial Institution”, “Anti-Money Laundering Laws”, “Beneficial
Ownership Certification”,
- 2 -




--------------------------------------------------------------------------------



“Beneficial Ownership Regulation”, “Fourth Amendment Effective Date”,
“Resolution Authority”, “UK Financial Institution”, and “UK Resolution
Authority” to Section 1.1. thereof in the appropriate alphabetical location:


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower and its Subsidiaries related to terrorism financing, money laundering,
any predicate crime to money laundering or any financial record keeping,
including any applicable provision of the USA Patriot Act (Title III of Pub. L.
107-56) and The Currency and Foreign Transactions Reporting Act (also known as
the “Bank Secrecy Act,” 31 U.S.C. §§ 5311- 5330 and 12 U.S.C. §§ 1818(s),
1820(b) and 1951-1959).


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 CFR § 1010.230. “Fourth Amendment
Effective Date” means May 29, 2020.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU
11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain Affiliates of such credit
institutions or investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


(c) The Credit Agreement is further amended by adding the following Section 1.3.
immediately after Section 1.2. thereof:


Section 1.3. Divisions.


For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.
- 3 -




--------------------------------------------------------------------------------



(d) The Credit Agreement is further amended by restating the last sentence of
Section 2.3(a) thereof in its entirety to read as follows:


Notwithstanding anything herein to the contrary, an Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which, to the knowledge of such Issuing Bank, would be made
available to any Person
(x) to fund any activity or business of or with any Sanctioned Person, or in any
Sanctioned Country or (y) in any manner that would result in a violation of any
Sanctions by any party to this Agreement.


(e) The Credit Agreement is further amended by restating Section 6.1.(y) thereof
in its entirety to read as follows:


(y) Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.


(a) None of (i) the Borrower, any Subsidiary or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers,
employees or Affiliates, or (ii) any agent or representative of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the facilities set forth in this Agreement, (A) is a Sanctioned Person or
currently the subject or target of any Sanctions,
(B) has its assets located in a Sanctioned Country, (C) is under administrative,
civil or criminal investigation for an alleged violation of, or received notice
from or made a voluntary disclosure to any governmental entity regarding a
possible violation of, Anti- Corruption Laws, Anti-Money Laundering Laws or
Sanctions by a governmental authority that enforces Sanctions or any
Anti-Corruption Laws or Anti-Money Laundering Laws, or (D) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons.


(b) Each of the Borrower and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower and
its Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions.


(c) Each of the Borrower and its Subsidiaries, and to the knowledge of the
Borrower, director, officer, employee, agent and Affiliate of Borrower and each
such Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws in all material respects and applicable Sanctions.


(d) No proceeds of any Credit Event have been used, directly or indirectly, by
the Borrower, any of its Subsidiaries or any of its or their respective
directors, officers, employees and agents in violation of Section 7.7.


(f) The Credit Agreement is further amended by restating Section 6.1.(z) thereof
in its entirety to read as follows:


(z) Affected Financial Institution. None of the Borrower, any other Loan Party
or any other Subsidiary is an Affected Financial Institution.
- 4 -




--------------------------------------------------------------------------------



(g) The Credit Agreement is further amended by adding the following Section
6.1.(aa) immediately after Section 6.1.(z) thereof:


(aa) Beneficial Ownership Certification. As of the Fourth Amendment Effective
Date, all of the information included in the Beneficial Ownership Certification
is true and correct.


(h) The Credit Agreement is further amended by restating Section 7.7. thereof in
its entirety to read as follows:


Section 7.7. Use of Proceeds; Letters of Credit.


The Borrower shall use the proceeds of Loans and the Letters of Credit only
(a) to refinance all of the Indebtedness outstanding under the Existing Credit
Agreement and (b) for general corporate purposes of the Borrower and its
Subsidiaries. The Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, use any part of such proceeds (i) to purchase or carry, or
to reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock; provided, however, the Borrower
may use proceeds of the Loans and Letters of Credit to purchase the Borrower’s
common stock so long as such use will not result in any of the Loans, Letters of
Credit or other Obligations being considered to be “purpose credit” directly or
indirectly secured by margin stock within the meaning of Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System, (ii) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti- Money Laundering Laws, (iii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iv) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.


(i) The Credit Agreement is further amended by adding the following Section
7.14. immediately after Section 7.13. thereof:


Section 7.14. Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions.


The Borrower shall, and shall cause each Subsidiary and each other Loan Party
to, (a) maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with all Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions, (b) notify the
Administrative Agent and each Lender that previously received a Beneficial
Ownership Certification (or a certification that the Borrower qualifies for an
express exclusion to the “legal entity customer” definition under the Beneficial
Ownership Regulation) of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein (or, if applicable, the Borrower ceasing to
fall within an express exclusion to the definition of “legal entity customer”
under the Beneficial Ownership Regulation) and (c) promptly upon the reasonable
request of the
- 5 -




--------------------------------------------------------------------------------



Administrative Agent or any Lender, provide the Administrative Agent or directly
to such Lender, as the case may be, any information or documentation requested
by it for purposes of complying with the Beneficial Ownership Regulation.


(j) The Credit Agreement is further amended by restating Section 8.4.(n) thereof
in its entirety as follows:


(n) USA Patriot Act, Anti-Money Laundering Laws, and Anti-Corruption Laws
Information. Promptly upon the request thereof, such other information and
documentation required under applicable “know your customer” rules and
regulations, the USA Patriot Act (Title III of Pub. L. 107-56) or any applicable
Anti-Money Laundering Laws or Anti-Corruption Laws, in each case as from time to
time reasonably requested by the Administrative Agent or any Lender;


(k) The Credit Agreement is further amended by restating Section 8.7. thereof in
its entirety as follows:


Section 8.7. USA Patriot Act; Anti-Money Laundering Laws.


The Administrative Agent and each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56) or any other Anti-Money Laundering Laws, each of them is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify each Loan Party in
accordance with the USA Patriot Act (Title III of Pub. L. 107-56) or such
Anti-Money Laundering Laws.


(l) The Credit Agreement is further amended by restating Section 9.1.(b) thereof
in its entirety as follows:


(b) Minimum Fixed Charge Ratio. The ratio of (i) EBITDA of the Borrower and its
Subsidiaries for the period of four consecutive fiscal quarters of the Borrower
most recently ended to (ii) Fixed Charges for such period, to be less than 1.50
to 1.00 at any time.


(m) The Credit Agreement is further amended by restating Section 12.22. thereof
in its entirety as follows:


Section 12.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institution.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write- Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


- 6 -




--------------------------------------------------------------------------------



(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and


(b) the effects of any Bail-In Action on any such liability, including,
if applicable:


(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.


(n) The Credit Agreement is further amended by adding the following Section
12.23. immediately after Section 12.22. thereof:


Section 12.23. Acknowledgement Regarding Any Supported QFCs.


To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Derivatives Contracts or any other agreement or instrument that
is a QFC (such support “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):


In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under the Loan Documents that
might otherwise apply to such Supported QFC or any QFC Credit Support that may
be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United
- 7 -




--------------------------------------------------------------------------------



States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.
As used in this Section 12.23., the following terms have the following meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);


(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or


(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent:


(a) The Administrative Agent shall have received each of the following, each in
form and substance satisfactory to the Administrative Agent:


(i) A counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and the Requisite Lenders;


(ii) A certificate from the Borrower’s chief executive officer, chief legal
officer, chief financial officer or chief accounting officer certifying as of
the date hereof, and after giving effect to the transactions hereby, that (i) no
Default or Event of Default shall be in existence and
(ii) the representations and warranties made or deemed made by the Borrower or
any other Loan Party in any Loan Document to which such Loan Party is a party
are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) on the date
hereof except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Credit Agreement;
- 8 -




--------------------------------------------------------------------------------



(iii) Evidence that all fees payable by the Borrower to the Administrative Agent
and the Lenders in connection with this Amendment have been paid; and


(iv) Such other documents, instruments and agreements as the Administrative
Agent may reasonably request.


(b) In the good faith judgment of the Administrative Agent:


(i) Since December 31, 2019, there has not been any material adverse condition
or material adverse change in or affecting, nor has any circumstance or
condition occurred that could reasonably be expected to result in a material
adverse change in, or have a material adverse effect on, the business, assets,
liabilities, financial condition or results of operations of the Borrower and
its subsidiaries, taken as a whole;


(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or (2)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;


(iii) The Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of (1)
any Applicable Law or (2) any agreement, document or instrument to which the
Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;


(iv) The Borrower and each other Loan Party shall have (1) provided all
information requested by the Administrative Agent and each Lender in order to
comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) and (2) delivered to the Administrative Agent, and directly
to any Lender requesting the same, a Beneficial Ownership Certification in
relation to it, in each case at on or prior to the date of this Amendment; and


(v) There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.


Section 3. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a) Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of the Borrower
and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its respective


- 9 -




--------------------------------------------------------------------------------



terms except as the same may be limited by bankruptcy, insolvency, and other
similar laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations contained herein
or therein and as may be limited by equitable principles generally.


(b) Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Governmental Approval or violate any
Applicable Law (including Environmental Laws) relating to the Borrower or any
other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under (1) the
organizational documents of the Borrower or any other Loan Party, or (2) any
indenture, agreement or other instrument to which the Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound, the violation of which indenture, agreement or other instrument could
reasonably be expected to have a Material Adverse Effect; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any other Loan
Party, other than in favor of the Administrative Agent for its benefit and the
benefit of the Lenders and the Issuing Banks.


(c) No Material Adverse Change. Since December 31, 2019, there has not been any
material adverse condition or material adverse change in or affecting, nor has
any circumstance or condition occurred that could reasonably be expected to
result in a material adverse change in, or have a material adverse effect on,
the business, assets, liabilities, financial condition or results of operations
of the Borrower and its subsidiaries, taken as a whole.


(d) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof or will exist immediately after giving effect to this
Amendment.


Section 4. Reaffirmation of Representations and Borrower. The Borrower hereby
reaffirms that the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are true and correct in all material respects on and as of the date
hereof with the same force and effect as if made on and as of the date hereof
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted under the Credit Agreement or the other Loan Documents.


Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.


Section 6. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.


Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
- 10 -




--------------------------------------------------------------------------------



APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only from the date as of which this Amendment is dated, unless
otherwise specifically stated herein. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents. On and after the effectiveness of this Amendment, this
Amendment shall for all purposes constitute a Loan Document.


Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement
(including, for the avoidance of doubt, as amended by this Amendment).




[Signatures on Next Page]


- 11 -




--------------------------------------------------------------------------------





IN WI1NESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Amended and Restated Credit Agreement to be executed as of the date first above
written.




BORROWER:


NATIONAL RETAIL PROPERTIES, INC.


By: /s/ Kevin Habicht
Name: Kevin B. Habicht
Title: Executive Vice President and Chief Financial Officer


















[Signatures Continued on Next Page]






--------------------------------------------------------------------------------







[Signature Page to Fourth Amendment to Amended and Restated Credit Agreement for
National Retail Properties, Inc.)




WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and as a Lender


By: /s/ Matthew Kuhn
Name: Matthew Kuhn
Title: Director





[Signatures Continued on Next Page]




--------------------------------------------------------------------------------



[Signature Page to Fourth Amendment to Amended and Restated Credit Agreement for
National Retail Properties, Inc.]




BANK OF AMERICA, N.A., as a Lender




By: /s/ Helen Chan  
Name: Helen Chan  
Title: Vice President 


[Signatures Continued on Next Page]




--------------------------------------------------------------------------------

















[Signature Page to Fourth Amendment to Amended and Restated Credit Agreement for
National Retail Properties, Inc.]




PNC BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Andrew T. White 
Name: Andrew T. White 
Title: Senior Vice President 






[Signatures Continued on Next Page]


--------------------------------------------------------------------------------





[Signature Page to Fourth Amendment to Amended and Restated Credit Agreement for
National Retail Properties, Inc.]




U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Lori Y. Jensen 
Name: Lori Y. Jensen 
Title: Senior Vice President 










[Signatures Continued on Next Page]




--------------------------------------------------------------------------------



[Signature Page to Fourth Amendment to Amended and Restated Credit Agreement for
National Retail Properties, Inc.]




ROYAL BANK OF CANADA , as a Lender


By: /s/ Jake Sigmund  
Name: Jake Sigmund
Title: Authorized Signatory  








[Signatures Continued on Next Page]




--------------------------------------------------------------------------------



[Signature Page to Fourth Amendment to Amended and Restated Credit Agreement for
National Retail Properties, Inc.]




TRUIST BANK, f/k/a Branch Banking and Trust Company, and successor by merger to
SunTrust Bank, as Lender




By: /s/ Ryan Almond
Name: Ryan Almond  
Title: Director 


[Signatures Continued on Next Page]




--------------------------------------------------------------------------------



[Signature Page to Fourth Amendment to Amended and Restated Credit Agreement for
National Retail Properties, Inc.]




CITIBANK, N.A., as a Lender


By: /s/ Christopher Albano  
Name: Christopher Albano  
Title: Authorized Signatory  




[Signatures Continued on Next Page]



--------------------------------------------------------------------------------



Signature Page to Fourth Amendment to Amended and Restated Credit Agreement for
National Retail Properties, Inc.]




MORGAN STANLEY BANK, N.A., as a Lender




By: /s/ Jack Kuhns  
Name: Jack Kuhns  
Title: Authorized Signatory 


[Signatures Continued on Next Page]




--------------------------------------------------------------------------------



[Signature Page to Fourth Amendment to Amended and Restated Credit Agreement for
National Retail Properties, Inc.]
TD BANK, N.A., as a Lender
By: /s/ Sean C. Dunne  
Name: Sean C. Dunne  
Title: Vice President
[Signatures Continued on Next Page]




--------------------------------------------------------------------------------



[Signature Page to Fourth Amendment to Amended and Restated Credit Agreement
for National Retail Properties, Inc.]




CAPITAL ONE, N.A., as a Lender


By: /s/ Jessica W. Philips 
Name: Jessica W. Philips 
Title: Authorized Signatory 






[Signatures Continued on Next Page]




--------------------------------------------------------------------------------





[Signature Page to Fourth Amendment to Amended and Restated Credit Agreement for
National Retail Properties, Inc.)




RAYMOND JAMES BANK, N.A., as a Lender




By: /s/ Mark Specht  
Name: Mark Specht 
Title: Vice President 







